In an action to recover damages for medical malpractice and lack of informed consent, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Gavrin, J.), dated February 22, 2002, which, upon a jury verdict, is in favor of the defendant and against her dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The jury verdict that the surgery performed by the defendant was not a proximate cause of the plaintiffs injuries was based on a fair interpretation of the credible evidence and. should not be disturbed (see Nicastro v Park, 113 AD2d 129 [1985]). It is well settled that a jury’s resolution of conflicting expert *429testimony is entitled to great weight, since it is the jury that had the opportunity to observe and hear the experts (see Bobek v Crystal, 291 AD2d 521, 522 [2002], lv denied 100 NY2d 505 [2003]).
The plaintiffs remaining contentions either are unpreserved for appellate review or without merit. Altman, J.E, Goldstein, Adams and Mastro, JJ., concur.